                                                                                                      Peninsula Petroleum Limited

                                                      2 Shelboume Buildings, Shelbourne Road, Ballsbridge , Dublin 4, Ireland,
         mt 1L                                                                Tel : +353 1 668 7330, Fax : +353 1 668 7331,
                                                                                         Email : dublin@peninsulapetroleum.com


                                                                                                  www.peninsulapetroleum.com



MESSRS    United Bulk Carriers International S.R.L.                                          Invoice No :      101159470

          Piazza della Vittoria 9/1,                                                                  Date :   17 September 2020
          Genova,
          16121,
          Italy




          And/or master and/or owner of MV         Oratorio




    Vessel Name :           Oratorio

    Delivery Date :         17 September 2020

    Delivery Port :         Las Palmas


   Item                  Description                     Quantity   UOM                Unit Price /UOM           Amount USD


   VLSFO                 basis ISO 8217:2017             199.643    MT                    295.000 /MT              58,894.69
                         RMG380 (sulphur
                         max 0.50%)

   Barging                                                                                                             1,500.00




                                                                                 Total Amount Due :                60,394.69




   Payment Due: 16 November 2020

   We hereby provide notice to you that we have assigned by way of security or charged by way of
   security to RBS Invoice Finance Limited (in its capacity as security agent for various financial
   institutions and to any successor RBS Invoice Finance Limited in this role), all amounts owing
   or to be owed to us by you under:


   (a) the Contract between us and you pursuant to which this invoice arises; and (b) any other
   trade contracts between us and you (however described) relating to (i) bunkering and trading
   activities; and/or (ii) the sale, purchase and/or delivery of petroleum products), and all other
   rights and claims in respect of such amounts. You are authorised and instructed without further
   obligation to us to pay all amounts payable under this invoice without any deduction, set-off or
   counterclaim whatsoever, free of bank charges and in cleared funds to the following account
   with RBS Invoice Finance Limited:


   Account Name: Peninsula Petroleum Limited
   US Dollar Account Number: 70664986
   Bank Name: National Westminster Bank Pic
   Bank Swift/BIC: NWBKGB2L
   IBAN: GB65NWBK607301 70664986                                                                                            EXHIBIT
   Correspondent Bank: JP Morgan Chase
   Correspondent Swift/BIC: CHASUS33
                                                                                                                   a
                                                                                                                              •4
   Correspondent Address: 4 New York Plaza, NY 10004, New York, United States of America

   Any amendment to these payment instructions may not be made without the express written
   consent of RBS Invoice Finance Limited (in its capacity as security agent for various financial
   institutions and to any successor of RBS Invoice Finance Limited in this role).

   VAT Registration Number: IE6398557E
   In the event of late payment we reserve the right to charge interest at 2 per cent per thirty day
   period, and pro rata for any part thereof.
